The Government and the people of Solomon Islands join me in congratulating Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. His wealth of experience will serve the United Nations well as he leads us through the Assembly’s agenda, and I want to assure him of the support and cooperation of Solomon Islands during his time in office. I also wish to express my gratitude to his predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, for her sterling leadership and stewardship over the past year, and to wish her every success in her future endeavours.
If there was ever a time where the work of the United Nations needed to be enhanced, it is now. The many challenges we face require collective efforts and solidarity for progressive action moving forward. Our aspirations for achieving peace and well- being and living in dignity depend on the strength of multilateralism. The theme of this session of the General Assembly, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, is therefore both fitting and timely.
As we prepare to commemorate the seventy-fifth anniversary of the creation of our Organization, let us use a reinvigorated United Nations to provide the platform on which we, the leaders, can confront the many challenges and issues that we face today and will face long into future. That requires collective action. We must not allow the United Nations to be undermined by the unilateral actions of a few. The United Nations was set up for all. It provides a platform for global discussions. It unites and promotes our common strengths in addressing the complex challenges facing our countries.
Over the past 41 years, our relationship with the United Nations has been managed externally from the United Nations Development Programme’s Pacific Office in Fiji. We reiterate our call for the United Nations to end its business-as-usual approach and build a stronger country presence in Solomon Islands. We do not accept the outcome of the assessment of the Multi-country Office, which recommended retaining the current arrangement. Solomon Islands is a post-conflict country. Its population is estimated to surpass that of Fiji by the early 2030s. It deserves to have its own country office.
Climate change and natural disasters are affecting all our countries. Our oceans are warming. Sea levels are rising. Extreme weather events, such as tropical cyclones, hurricanes, flooding, drought and king tides, are becoming more intense, inflicting more damage and destruction on communities and ecosystems. They put people’s lives at risk. In this regard, my Government expresses its sincere condolences to the Government and the people of the Bahamas for the recent destruction caused by and the lives lost in Hurricane Dorian. We are steadfast in our support for and solidarity with the Government and the people of the Bahamas as they embark on the long recovery process ahead.
The Pacific island countries and the Caribbean island countries are and always will be at the forefront of the climatic events generated through the changing global climate systems. The Secretary-General’s visit to the Pacific earlier this year highlighted the gravity of climate change for small island States. In the 75 years of the history of the United Nations, His Excellency Mr. Antonio Guterres is only the second Secretary-General to visit the Pacific islands. His visit demonstrates his personal commitment to better understanding the plight of the peoples of the Pacific in their struggle against climate change. It helped him see and understand that climate change is a matter of life and death for the peoples of the Pacific.
The impact of climate change is well documented. However, it is important to remind the General Assembly of a few key points. By 2030, it is estimated that 90 per cent of our coral reefs will be bleached, threatening the food security, fisheries and livelihoods of our people. There will be more frequent severe weather events leading to the destruction of property and the loss of life. The economic costs resulting from severe weather events in smaller island States are beyond the capacity of each individual country to address or respond.
It is also important to reflect on the impact of climate change to date. Solomon Islands is experiencing an impact of climate change that is three times the global average. The pace of sea-level rise means that we are continuing to lose islands. The ongoing resettlement of internally displaced populations is now a new normal. We remain in an endless state of recovery from slow-onset events; this is particularly the case with populations living on low-lying islands.
Considering those events, my Government wants to once again convey its sincere appreciation to the Secretary-General for gracing our region with his visit, which showed us that he cares. There is no room for cynicism or complacency. We need urgent and collective climate action. The Kainaki II Declaration for Urgent Climate Change Action Now, issued by leaders at the Pacific Islands Forum held in Tuvalu last month, reaffirmed climate change as the single greatest threat to the livelihoods, security and well-being of our peoples.
We commend the Secretary-General’s Climate Action Summit, convened this week. However, we are disappointed by the lack of political will on the part of those with the means of implementation to present more ambitious commitments that would put us on a pathway below 1.5°C. In the current circumstances, we are heading towards a 3°C world. The science is clear and non-negotiable, and we must ensure that our policies and actions are guided by it.
Solomon Islands has embarked on an exciting journey to further reduce its carbon footprint. In 2024, we will commission our first 15-megawatt hydropower project, which will reduce fossil-fuel consumption by 70 per cent, the equivalent of 50,600 tons of carbon-dioxide greenhouse-gas emissions. This is more than twice our commitment under the nationally determined contributions we have submitted. We continue to call for international partnership to help us meet our conditional emission-reduction targets of 45 per cent by 2030 and 50 per cent by 2050.
We rely on our oceans for our livelihoods. Much of our economy is linked to our oceans, including tourism, fisheries and transportation. Our oceans are an essential part of our culture, gastronomy and leisure. Our identity as islanders is inextricably linked to the ocean. It defines who we are. As an ocean State, we are committed to strengthening the management, use and conservation of our oceans, including the high seas.
It is no secret that our ocean is the last remaining rich fishing ground in the world. Our region supplies more than 60 per cent of the world’s tuna. It is our shared responsibility and in our collective interest to have a healthy ocean with a healthy tuna stock to ensure that we have sustained supplies of tuna for current and future generations.
Our regional institutions, the Pacific Islands Forum Fisheries Agency, which is located in our capital city, and the secretariat of the Pacific Community, continue to assist our island countries in managing the tuna resources of our member States, worth over $3 billion annually. This annual catch generates $535 million for the region and contributes more than $400 million to the region’s gross domestic product. Despite these facts, it is the distant-water fishing nations that still obtain the largest benefits from the tuna industry. Solomon Islands’ tuna catch in our waters last year amounted to 124,724 tons. Some 24,000 tons are processed for consumption by our local company, SolTuna Limited. The export of processed tuna generated an average annual export value of $59 million and provides 2,000 jobs.
Illegal, unreported and unregulated (IUU) fishing is undermining our tuna-management system. We have put in place mechanisms, including the Niue Treaty on Cooperation in Fisheries Surveillance and Law Enforcement in the South Pacific Region and the Vessel Day Scheme, as a deterrence-management system. IUU fishing in the Western and Central Pacific region has an estimated value of $600 million, with an estimated direct economic loss of around $150 million for island countries. We call on distant-water fishing nations to eliminate IUU fishing and to ensure that ocean States receive the full benefits from the resources within their jurisdiction.
The Pacific small island developing States are in one of the largest oceans in the world, with an estimated total area of more than 36 million square kilometres. The Solomon Islands exclusive economic zone amounts to 1.4 million square kilometres of sea, compared to a land area of 28,466 square kilometres.
Solomon Islands has developed a national ocean policy to manage all issues relating to the oceans. I am pleased to note that our tripartite joint submission for an extended continental shelf, the Ontong Java Plateau, prepared by Solomon Islands, Papua New Guinea and the Federated States of Micronesia, was successful, and we thank the Commission on the Limits of the Continental Shelf for its consideration of our joint submission.
A future instrument on biodiversity beyond national jurisdiction is currently being negotiated. We anticipate a fair, equitable and inclusive outcome that addresses our specific needs to support us in the implementation of our obligations and rights under the United Nations Convention on the Law of the Sea. We hope to incorporate traditional-knowledge systems that complement science in the new instrument. My Government is committed to working with others towards concluding the negotiations on biodiversity beyond national jurisdiction by 2020.
The United Nations was born out of the ashes of the Second World War. The Charter of the United Nations compels us to uphold peaceful coexistence among, within and between nations through the use of intensive, sustained and inclusive dialogue to resolve our differences and conflicts. Peace is not just the absence of war. It means the absence of hunger, too, and access to the basic necessities of life, so that we can all live our lives to the full. Access to finance, particularly for the most marginalized and vulnerable, is one of the basic necessities of modern-day life. These basic rights remain a challenge in my country, with a narrow economic base and an increasingly large youth bulge that creates 18,000 new job seekers every year, competing for employment in a market that can provide only 3,000 new jobs each year. Job security is key to long-term peace and security in a post-conflict country such as Solomon Islands
While facing its own challenges, Solomon Islands is proud to have contributed 12 police officers to the African Union-United Nations Hybrid Operation in Darfur, in the Sudan, and we stand ready to deploy more officers for peacekeeping duties in other United Nations missions. As a beneficiary of the Regional Assistance Mission to the Solomon Islands over the past 14 years, we know what it means to reciprocate the type of assistance from which our people have benefited. I must also note my country’s deep gratitude to the Peacebuilding Commission and the Peacebuilding Fund for their continued support to our people. Three of our provincial Governments have received programme, policy and budget support from the Commission.
With regard to Security Council reform, we would like to see the Council become more representative, relevant and effective, in keeping with today’s realities. In this regard, we call for a non-permanent seat on the Council expressly for small island developing States.
Solomon Islands reaffirms its ongoing commitment to maintaining a nuclear-free Pacific through the Treaty of Rarotonga. We reiterate our call for the total elimination of nuclear weapons by all nuclear-weapon States, including those continuing to possess all forms of weapons of mass destruction. Indeed, we would also like to see a world free of weapons of mass destruction. Solomon Islands will spare no effort in seeking the full implementation of all the relevant Security Council resolutions.
The World Summit for Social Development identified poverty eradication as amoral, ethical, social, political and economic imperative for humankind. We support the call for Governments to address the root causes of poverty, provide for the basic needs of all and ensure that the poor have access to productive resources, including credit, education and training.
Responding to the need for support for financing for rural development, in 2018 my Government passed an act re-establishing the Development Bank of Solomon Islands, which will facilitate the economic and social development of Solomon Islands within our national development strategy. The emphasis will be on Solomon Islanders’ participation in economic development, as well as the stimulation of industrial activities.
Beginning in August, my Government doubled the basic minimum wage in the country in order to increase the ability of workers to cope with the high cost of food, electricity, rent, transport and school fees. We will also review our personal tax-exemption threshold for workers.
Attention is being paid to how the most vulnerable can benefit from rapid technological developments and interconnectivity. Our undersea cable, which will link Honiara to Sydney, is a critical transformative infrastructure that will bring the Government closer to its people. The submarine cable will be commissioned and go live in December, and I thank the Government of Australia, the main financing partner of this transformative project.
The Solomon Islands Government has embarked on an ambitious and transformative infrastructure development agenda for a national transport core, which aims to connect all 50 constituencies in our 10 provinces and the totality of our population within 15 years. The first phase of this transformative infrastructure programme, which involves building roads, bridges, ports and airports, as well as procuring well-designed ferries, aims to connect 37 constituencies and 75 per cent of our population in the first 10 years. The Government is also exploring other innovative modes of revenue and partnerships as we look to transform our country’s development.
Solomon Islands is scheduled to graduate from the least-developed-country category in December 2024, after meeting two of the three criteria for graduation. While accepting that we need to graduate, I must emphasize that we did not pass the vulnerability criterion, which should have been the most important of the three. As the several superstorms that have recently hit small islands States attest, the gains made by a State can be reversed in a matter of hours. We look forward to further discussing those matters during the visit of United Nations agencies in mid-October to assist us in developing a practical and smooth transition strategy.
Solomon Islands subscribes to the Istanbul Programme of Action, the Small Island Developing States Accelerated Modalities of Action and the Sustainable Development Goals (SDGs). I am happy to state that the goals, targets and indicators in those three global mechanisms have been mainstreamed into our 2016-2035 national development strategy. Incorporating all three global frameworks into our development strategy will ensure that we will not only achieve the targets set forth in it, it will also fulfil the national vision underpinning the strategy, entitled “Improving the Social and Economic Livelihoods of all Solomon Islanders”. Solomon Islands will present its voluntary national review of the SDGs in July 2020.
Solomon Islands has the fastest population growth rate in the Pacific, with 50 children — two full classrooms — being born every day. By 2050, it is projected that almost 80 children will be born in our country every day, the equivalent of three new classrooms every day, or a new combined primary and high school every week. We are reforming our education system to accommodate this added pressure, with an increased focus on technical, vocational and life-skills education.
We are also creating an inventory of all youth in the country, with a view to having a pool of young people ready for employment opportunities inside and outside their country, as well as for further training opportunities. I acknowledge with appreciation the tremendous support provided by Australia and New Zealand for employment opportunities for young Solomon Islanders in their respective countries.
While accepting that climate change is the most important challenge facing all countries, and especially Pacific Island countries, I must also express my Government’s concern that the single largest killer of our people today in virtually all our countries is non-communicable diseases (NCDs). I am also concerned about the fact that not nearly as much attention is accorded to halting or reversing the NCD epidemic. In Solomon Islands, seven of every 10 deaths are due to NCDs. In some other Pacific countries, it is as high as eight of 10 deaths. Malaria adds to the challenge.
I am happy to inform the Assembly that my Government has developed and is implementing a road map to eliminate malaria by 2030. We are also developing a road map to halt and reverse the NCD epidemic in Solomon Islands. For some forms of NCDs we are also exploring alternative modalities of treatment, particularly plant-based pharmaceuticals that are affordable and can be produced domestically. Solomon Islands is working with Cuba to explore further opportunities in this area. However, my key message to the Assembly is that hundreds of thousands of people are dying every day due to NCDs and diseases such as malaria. We must therefore step up the fight with urgency and reverse the NCD epidemic.
With regard to human rights, Solomon Islands is preparing its third Universal Periodic Review and will ratify the Convention on the Rights of Persons with Disabilities during the current session.
With respect to the issue of West Papua, Solomon Islands aligns itself with the position of the Pacific Islands Forum. We reaffirm Indonesia’s sovereignty over Papua. However, we remain concerned about the escalation of violence and the continued allegations of human rights abuses reported in West Papua. We welcome Indonesia’s invitation to the United Nations High Commissioner for Human Rights to visit and conduct an independent assessment of human rights in West Papua. We encourage both parties to agree quickly on a date for such a visit to ensure that the outcome is reached as soon as possible.
Solomon Islands thanks Cuba for the training it has offered our medical students, with more than 80 medical doctors from Solomon Islands having graduated from Cuban medical schools. We note that the 59-year economic embargo imposed on Cuba remains in place. Solomon Islands calls for the lifting of this embargo. We encourage the restoration of good relations between Cuba and the United States in the name of peace and in line with the spirit, purposes and principles of the Charter of the United Nations.
My country has made a commitment to hosting the 2023 Pacific Games, which will bring together all 24 countries and territories of the Pacific. I am pleased to note the support we are receiving from traditional and non-traditional development partners in preparing our country for the Games, and I especially want to acknowledge our immediate neighbours, Papua New Guinea and Indonesia. We are also reaching out to other partners who we hope will respond positively to our 2023 Games proposals.
I also want to announce to the Assembly that Solomon Islands has begun reviewing its foreign policy. In so doing, we have recognized the One China policy, in accordance with resolution 2758 (XXVI), and have formalized our relations with the People’s Republic of China. We are broadening our engagements with all countries in keeping with our policy of “friends to all, enemies to none”.
In conclusion, returning to the theme of the seventy-fourth session of the General Assembly, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, Solomon Islands sees value in it and believes that we can achieve many things through strategic partnerships and meaningful multilateral and bilateral engagements among and between countries. I commend the Secretary-General for this theme. It has provided a basis for self-reflection for many countries.
In the Pacific context, our ocean is our single largest shared resource and one where meaningful multilateral and bilateral efforts can unlock untold development opportunities. Protecting our oceans is protecting our future.
The United Nations negotiations on climate change must be concluded without delay. We must go from rhetoric to real progress to ensure that our children and future generations are able to live their lives to the full.
The NCD crisis must be halted and reversed. The NCD epidemic could undermine the future of some countries. In my view, this challenge is more urgent right now than climate change.
As the great French writer Victor Hugo said, “Nothing is as powerful as an idea whose time has come.” I submit that the twin fights against climate change and NCDs are ideas whose time has come. Let us do that now and be on the right side of history.
